Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases, which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because of the implied term “Disclosed” [Abstract Line 1].  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 10-15 are objected to because of the following informality: Claim 10 Line 2 could read “…the device for carrying fuel according to Claim 1 ….”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 4, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawai (EP 3346179).
Re Claim 1, Sawai – a high-pressure container and method of making a container – discloses a device for carrying fuel in aircraft and spacecraft [Paragraph 6, intended use as the device can be used for aircraft and spacecraft], the device comprising: a carrier element [12] for the aircraft and spacecraft, wherein the carrier element has a longitudinal axis; at least one tank  [14, 16, and 18] with a side wall [20] and a chamber, which is at least partially delimited by the side wall, for receiving the fuel; wherein the at least one tank is arranged in the carrier element and wherein the chamber and the side wall extend in a direction along the longitudinal axis [Fig. 1A]; wherein the side wall has a pressure-receiving component [fiber, 24], wherein the pressure-receiving component converts a pressure from the chamber on the side wall into a contraction force acting on the side wall along the longitudinal axis, wherein the contraction force compensates for an expansion force, resulting from the pressure from the chamber and acting on the side wall along the longitudinal axis [Paragraph 9 Lines 1-6 and Paragraph 32 Lines 4-13].
Re Claim 4, Sawai discloses the sidewall has a sealing element [22], which extends along the sidewall and is arranged between the chamber and the sidewall [Fig. 2].
Re Claim 5, Sawai discloses the sealing element is a coating of the sidewall [Fig. 2].
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sawai as applied to Claim 1 above in view of Vargas et al. (Non-Patent Literature, “Unified Approach of Filament Winding Applied to Complex Shape Mandrels.” Composite Structures, Elsevier, 2014) [Vargas]
Sawai discloses the claimed invention according to Claim 1 above; further, Sawai discloses the pressure-receiving component is a fiber material [24], which is wound around the longitudinal axis.  Sawai does not expressly disclose that the angle of winding is between 40º and 50º; however, Vargas – a winding process for filaments – discloses the filament winding angle can be between 40º and 50º [Vargas, Fig. 2, Page 2 Lines 16-22].  The Applicant believes the claimed invention has an improvement over 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sawai as applied to Claim 4 above in view of Hervio et al. (2004/0226607) [Hervio].
Sawai does not expressly disclose that the sealing element is an electrical conductor; however, Hervio – a pressurized container assembly – discloses a container in which the sidewall can be a metal foil [Hervio, 24, Paragraph 53 Lines 3-8].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the sidewall of the container can be made of conductive material. See MPEP 2143(I)(B).  One of ordinary skill would be able to modify the sidewall of the Sawai container to be a metal foil, before the effective filing date of the invention with predictable and obvious results, in order to make the container out of fluid-tight material [Hervio, Paragraph 33] and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sawai as applied to Claim 1 above in view of Sprouse (5,376,470).
Re Claim 8, Sawai discloses at least three tanks [14, 16, and 18], wherein the first, second and third tank are arranged such that a combined center of gravity of the first tank and of the third tank is arranged on a center of gravity of the second tank [Fig. 1A].  Sawai does not expressly disclose that a first tank contains hydrogen, a second tank contains water, and a third tank contains oxygen; the at least three tanks are arranged successively along the carrier element.  However, Sprouse – a regenerative fuel cell system – discloses a first tank that contains hydrogen [Sprouse, 24], a second tank that contains water [Sprouse, 14], and a third tank contains oxygen [Sprouse, 26]; the at least three tanks are arranged successively along the carrier element [Sprouse, Fig. 6].  The examiner notes the three tanks can be considered in series along the different connecting lines [Sprouse, Fig. 6].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses the tanks holding hydrogen, water, and oxygen, and being in series connection within the fuel cell.  One of ordinary skill would be able to modify the tank structure in Sawai to have one tank hold hydrogen, one tank hold water, and one tank to hold oxygen in series connection, before the effective filing date of the invention with predictable and obvious results, as these tanks feed a fuel cell for operation of the vehicle [Sprouse, Col. 2 Lines 49-53].

    PNG
    media_image1.png
    527
    642
    media_image1.png
    Greyscale

Re Claim 9, Sawai does not expressly disclose that the at least one tank is connected to a heat source via a heat-conducting element when the at least one tank contains water.  However, Sprouse discloses the at least one tank [Sprouse, 14] is connected to a heat source via a heat-conducting element [Sprouse, 74 via column 70] when the at least one tank contains water [Sprouse, Col. 2 Lines 58-66 and Col. 4 Lines 40-61].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses a water tank in electrical connection to a heat-conducting element.  One of ordinary skill would be able to modify the Sawai container to have one container to hold water and to be connected to the heat element, before the .
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sawai as applied to Claim 1 above in view of Tiltman et al. (GB 555984) [Tiltman].
Re Claim 10, Sawai discloses the device for carrying fuel according to Claim 1, and a carrier structure system [Paragraph 37 Lines 6-9].  Sawai does not expressly aircraft and spacecraft comprising a carrier system; however, Tiltman – a gas tank for aircraft – discloses the structure of the tank is within aircraft [Tiltman, Fig. 1, Page 2 Lines 53-65].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses an aircraft or spacecraft structure in which the carrier system can be used.  See MPEP 2143 (I)(A).  All of the claimed elements are known within the prior art, and one of ordinary skill would be able to modify the Sawai tank structure to be placed within an aircraft structure, before the effective filing date of the invention with predictable and obvious results, as the carrier device is located within the wing and protected by the cover of the wing [Tiltman, Page 1 Lines 97-101].
Re Claim 11, Sawai in view of Tiltman discloses the claimed invention according to Claim 10 above; further, the combination discloses the carrier element of the device is arranged in a wing of the aircraft and spacecraft [Tiltman, Fig. 2].

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sawai in view of Tiltman as applied to claim 10 above, and further in view of Sprouse.
Re Claim 12, the Sawai and Tiltman combination does not expressly disclose the aircraft and spacecraft has a fuel cell connected to the at least one tank of the device via at least one line.  However, Sprouse discloses a fuel cell [Sprouse, 10] connected to the at least one tank of the device via at least one line [Sprouse, Col. 2 Lines 49-53].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses a piping structure with a fuel cell attached to a container.  One of ordinary skill would be able to modify the Sawai container to have a line attached to a fuel cell, before the effective filing date of the invention with predictable and obvious results, for the structure to be able to recharge during operation [Sprouse, Col. 2 Lines 55-57].
Re Claim 13, Sawai in view of Tiltman in view of Sprouse discloses the claimed invention according to Claim 12 above; further, the combination discloses the at least one tank [Sprouse, 14] is connected to a heat source via a heat-conducting element [Sprouse, 74 via column 70] when the at least one tank contains water [Sprouse, Col. 2 Lines 58-66 and Col. 4 Lines 40-61].  
Re Claim 14, the Sawai and Tiltman combination does not expressly disclose an electrolyser connected to the at least one tank of the device via at least one line.  However, Sprouse discloses an electrolyser [Sprouse, 16] connected to the at least one tank of the device [Sprouse, 14] via at least one line [Sprouse, 17, Fig. 6].  The Applicant believes the claimed invention has an improvement over the prior art, when 
Re Claim 15, Sawai in view of Tiltman in view of Sprouse discloses the claimed invention according to Claim 14 above; further, the combination discloses the at least one tank [Sprouse, 14] is connected to a heat source via a heat-conducting element [Sprouse, 74 via column 70] when the at least one tank contains water [Sprouse, Col. 2 Lines 58-66 and Col. 4 Lines 40-61].  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736